 1                                                           O
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
11
12 EMILE AUGUSTE and MAVIS       )   CV 17-6194-RSWL-PLAx
   MURTHY,                       )
13                               )
                Plaintiffs,      )   ORDER re: Plaintiffs’
14                               )   Motions in Limine Nos.
                                 )   1-2 [59-60]; Defendant’s
15        v.                     )   Motions in Limine Nos.
                                 )   1-5 [62-66]
16                               )
   BMW OF NORTH AMERICA, LLC,    )
17 a corporation; and DOES 1     )
   through 10, inclusive,,       )
18                               )
                                 )
19                Defendants.    )
                                 )
20                               )
21        Currently before the Court is Plaintiffs Emile
22 Auguste and Mavis Murthy’s (“Plaintiffs”) Motions in
23 Limine (“MIL”) Nos. 1-2 [59, 60] and Defendant BMW of
24 North America, LLC’s (“Defendant”) MIL Nos. 1-5 [62-
25 66].    Having reviewed all papers submitted pertaining
26 to these Motions, the Court NOW FINDS AND RULES AS
27 FOLLOWS: the Court DENIES Plaintiffs’ MIL #1 [59];
28 DENIES Plaintiffs’ MIL #2 [60]; DENIES Defendant’s MIL
                                 1
 1 #1 [62]; GRANTS in part and DENIES in part Defendant’s
 2 MIL #2 [63]; GRANTS Defendant’s MIL #3 [64]; DENIES
 3 Defendant’s MIL #4 [65]; and DENIES as MOOT Defendant’s
 4 MIL #5 [66].
 5                        I. BACKGROUND
 6     This case arises out of Plaintiffs’ lease of a 2015
 7 BMW M6 (the “Subject Vehicle”) and Defendant’s alleged
 8 violation of the Song-Beverly Consumer Warranty Act
 9 (Cal. Civ. Code §§ 1790 seq.) and breach of implied
10 warranty of merchantability.     Currently before the
11 Court is Plaintiffs’ and Defendant’s Motions in Limine
12 (“MIL”) for the forthcoming trial currently set for
13 March 19, 2019.    Plaintiffs filed two MIL seeking the
14 Court to:
15     MIL #1) Preclude any argument, evidence, and/or
16                testimony regarding previous lemon law
17                claims or requests for repurchase made by
18                Plaintiffs;
19     MIL #2) Exclude testimony or evidence referring to
20                or relating to Plaintiffs’ non-possession
21                of the Subject Vehicle due to repossession
22                and/or lease expiration;
23 Defendant filed five MIL seeking the Court to:
24     MIL #1) Exclude the expert testimony of Dan Calef
25     MIL #2) Exclude evidence of concerns fixed or
26                repaired in one visit by Defendant
27     MIL #3) Exclude evidence of concerns or
28                nonconformities never presented to
                                2
 1               Defendant
 2      MIL #4) Exclude expert or legal opinions
 3      MIL #5) Exclude the expert testimony of Randall
 4               Bounds
 5                        II. DISCUSSION
 6 A.   Plaintiffs’ MIL #1 is DENIED
 7      In Plaintiffs’ MIL #1, Plaintiffs move to exclude
 8 any and all evidence, references to evidence,
 9 testimony, or argument regarding previous lemon law
10 claims or requests for repurchase made by Plaintiffs.
11 Plaintiffs argue that evidence of prior lemon law
12 claims is irrelevant to whether Defendant violated the
13 Song-Beverly Act as to the current Subject Vehicle, and
14 that such evidence is inadmissible character evidence
15 showing litigiousness and propensity to file similar
16 lawsuits.    Defendant argues that such evidence falls
17 within Fed. R. Evid. 404(b)(2)’s exception as
18 establishing Plaintiffs’ intention, motivation, and
19 knowledge in claiming that the Subject Vehicle was
20 defective.    Specifically, Plaintiffs made a prior
21 repurchase request, but were denied, for a 2007
22 Maserati 425, and Defendant argues this demonstrates
23 that Plaintiffs’ intent in the current Action is to
24 protect themselves from their financial obligations.
25      Ordinarily, the Court would find evidence of a
26 prior repurchase request on an entirely different
27 vehicle irrelevant to whether the current Subject
28 Vehicle has suffered defects.    However, the Maserati is
                                3
 1 not wholly unrelated to the facts of this case.             As
 2 shown in the lease, the Maserati was traded in by
 3 Plaintiffs when they entered into the lease for the
 4 Subject Vehicle.     See Notice of Removal, Ex. D, Lease
 5 Agreement, ECF No. 1-5.    At the time of trade-in,
 6 Plaintiffs owed $25,000 on the Maserati lease and BMW
 7 valued the vehicle at $7,000, leaving a net trade-in
 8 value of -$18,000.     See id.       The lease shows that the
 9 $18,000 value was added to Plaintiffs’ costs on the
10 lease for the Subject Vehicle.         Id.    At the very
11 minimum, Plaintiffs’ prior lease is relevant to the
12 damages computation.    Further, evidence that Plaintiffs
13 made a repurchase request on the Maserati in
14 conjunction with the evidence Defendant has put forth
15 of Plaintiffs’ failure to pay their lease payments on
16 time and ceasing of payment altogether, could be
17 relevant to establish a pattern in which Plaintiffs
18 lease expensive cars and bring lemon law claims to
19 avoid their financial obligations.           This in turn could
20 be relevant to show an intent and motivation of
21 Plaintiffs in bringing this claim.           Thus, the Court
22 DENIES Plaintiffs’ MIL #1.
23 B.   Plaintiffs’ MIL #2 is DENIED
24      In Plaintiffs’ MIL #2, Plaintiffs move to exclude
25 any and all evidence, references to evidence,
26 testimony, or arguments that relating to Plaintiffs’
27 non-possession of the Subject Vehicle due to
28 repossession and/or lease expiration.           Plaintiffs’ MIL
                                    4
1 #2 is based on relevance, and that the probative value
2 of such evidence is substantially outweighed by the
3 danger of misleading the jury, confusing the issues,
4 and unfair prejudice.
5        Plaintiffs’ continued use of the Subject Vehicle
6 nearly six months after the lease termination is
7 relevant to the condition of the Vehicle, and is thus
8 relevant to the larger issue of whether it was
9 substantially impaired for Plaintiffs’ Song-Beverly
10 express warranty claim, and whether it was unfit for
11 its ordinary purpose for Plaintiffs’ breach of implied
12 warranty claim.     See Jones v. Credit Auto Ctr., Inc.,
13 188 Cal. Rptr. 3d 578, 582-83 (Cal. Ct. App. 2015)
14 (relying on record evidence that the vehicle at issue
15 was driveable for over a thousand miles to find that
16 there was no breach of implied warranty); Tietsworth v.
17 Sears, Roebuck and Co., 720 F. Supp. 2d 1123, 1142
18 (N.D. Cal. 2010) (“However, [the plaintiff’s]
19 allegations of continued use of the Machine throughout
20 the one-year warranty period belie her claim that it
21 failed to serve its ordinary purpose.”).     Defendant
22 seeks to limit such evidence to data of the Subject
23 Vehicle’s mileage, condition, and value at the time the
24 lease expired on March 28, 2018, and at the time the
25 vehicle was subsequently repossessed on September 13,
26 2018.     Defs.’ Opp’n to Pls.’ MIL #2 3:11-17, ECF No.
27 69.     Plaintiffs do not oppose any mention of the number
28 of miles driven.     Pls.’ Reply ISO Pls.’ MIL #2 2:24-25,
                                 5
 1 ECF No. 82.   As such, the Court DENIES Plaintiffs’ MIL
 2 #2.
 3 C.    Defendant’s MIL #1 is DENIED
 4       In Defendant’s MIL #1, Defendant moves to exclude
 5 Plaintiffs’ expert, Dan Calef, on the ground that he
 6 does not meet the requirements under Rule 702 of the
 7 Federal Rules of Evidence and Daubert v. Merrell Dow
 8 Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993).
 9       Under Federal Rule of Evidence 702, expert
10 testimony is admissible if it will assist a trier of
11 fact to understand the evidence or determine a fact at
12 issue so long as (1) the testimony is based upon
13 sufficient facts or data, (2) the testimony is the
14 product of reliable principles and methods, and (3) the
15 witness had applied the principles and methods reliably
16 to the facts of the case.     An expert may be qualified
17 either by “knowledge, skill, experience, training, or
18 education,” and the advisory committee notes emphasize
19 that Rule 702 is “broadly phrased and intended to
20 embrace more than a narrow definition of qualified
21 expert.”   Thomas v. Newton Intern. Enters., 42 F.3d
22 1266, 1270 (9th Cir. 1994).
23       The Supreme Court in Daubert, 509 U.S. at 593-95,
24 determined that scientific evidence will assist the
25 trier of fact if: (1) the scientific theory or
26 technique can be and has been tested; (2) the theory or
27 technique has been subject to peer review; (3) there is
28 a known or potential error rate; and (4) the theory is
                                 6
 1 generally accepted in the relevant scientific
 2 community.     However, the test is a flexible one, and
 3 the assessment of reliability must be made in the
 4 context at hand.     See Kumho Tire Co., Ltd. v.
 5 Carmichael, 526 U.S. 137, 141 (1999); Daubert, 509 U.S.
 6 at 597.   The proponent of an expert bears the burden of
 7 establishing the expert's qualification as an expert on
 8 the subject of his testimony.     United States v. Booth,
 9 669 F.2d 1231, 1239 (9th Cir. 1981).
10     Defendant argues that Mr. Calef is not qualified
11 because his experience is not specific to BMW repairs
12 or vehicles.     Mr. Calef has been an automotive service
13 technician for thirty-nine years.     See Def.’s MIL #1
14 Ex. C, Mr. Calef’s Curriculum at 7, ECF No. 62-4.       Mr.
15 Calef testified at his deposition that while his
16 experience is as a general technician, he does recall
17 working on BMW vehicles that came through while at
18 Selma Chevrolet and he rebuilt parts of BMW engines at
19 Orange Engine and Parts.     Declaration of Laura E.
20 Goolsby (“Goolsby Decl.”), Ex. A, Calef Dep. 20:4-17,
21 22:8-15, ECF No. 74-2.     Mr. Calef also testified that
22 he has taken a lot of courses and even taught a class
23 relating to electronics and computer-controlled
24 diagnostics like the iDrive system, one of the alleged
25 defects at issue, and that he is “well-versed” with the
26 system.   Id. at 12:14-25.    While Mr. Calef has not
27 taken any courses specific to BMW vehicles, he stated
28 he has “taken a lot of courses over the years that deal
                                 7
 1 with all of the systems that are on [the Subject
 2 Vehicle] and many, many others” because “there’s
 3 nothing special about” the Vehicle from a diagnostic or
 4 repair perspective.    Id. at 14:14-15:5.   The Court
 5 finds this “lays at least the minimal foundation of
 6 knowledge, skill, and experience required in order to
 7 give ‘expert’ testimony” on potential defects and their
 8 significance in this case.    Thomas v. Newton Int'l
 9 Enters., 42 F.3d 1266, 1269 (9th Cir. 1994).     “If a
10 witness has passed this threshold, the question of the
11 degree of expertise or knowledge goes to the weight of
12 the testimony rather than to its admissibility.”
13 Jeffer, Mangels & Butler v. Glickman, 286 Cal. Rptr.
14 243, 249 (Cal. Ct. App. 1991).
15     Defendant next argues that Mr. Calef’s report does
16 not meet the requirements of Fed. R. Civ. P. 26(a)(2).
17 An expert report must have “a complete statement of all
18 opinions the witness will express and the basis and
19 reasons for them.”    Fed. R. Civ. P. 26(a)(2)(B)(i).
20 The report must also provide all “the facts and data
21 considered by the witness in forming” his or her expert
22 opinions.   Fed. R. Civ. P. 26(a)(2)(B)(ii).    Defendant
23 argues that Mr. Calef’s opinions in the report will not
24 assist the trier of fact because they are not based on
25 sufficient facts or data, nor are they the product of
26 reliable principles or methods; rather, Defendant
27 argues Mr. Calef’s report includes conclusory
28 statements that “regurgitate” issues from repair orders
                                8
 1 with no explanation of how and why he has formed his
 2 opinions.
 3      Although Defendant’s argument has some merit, at
 4 this time, the Court finds that this too goes to the
 5 weight of Mr. Calef’s testimony, rather than its
 6 admissibility.   It appears that Mr. Calef’s testimony
 7 is not wholly based on conclusory assertions, but on
 8 his review of repair orders, service bulletins,
 9 discovery responses, other correspondence, and his
10 professional experience and own observations from
11 inspecting the Subject Vehicle.   A trial court’s
12 “gatekeeping” obligation to admit only expert testimony
13 that is both reliable and relevant is a critical one.
14 Nevertheless, “[s]haky but admissible evidence is to be
15 attacked by cross examination, contrary evidence, and
16 attention to the burden of proof, not exclusion.”
17 Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010).
18 Accordingly, the Court DENIES Defendant’s MIL #1.
19 D.   Defendant’s MIL #2 is GRANTED in part and DENIED in
20      part
21      In Defendant’s MIL #2, Defendant moves to exclude
22 evidence of concerns fixed or repaired in one visit,
23 specifically found in the following repair orders: (1)
24 McKenna BMW Repair Order Nos. 278459, 289119, and
25 301305 all for routine maintenance; (2) BMW of Monrovia
26 Repair Order No. 402656 for repair of turbo coolant
27 feed line, trunk lid, and monitor iDrive screen; (3)
28 BMW of Monrovia Repair Order No. 406423 for routine
                               9
 1 maintenance and repair wheel; and (4) BMW of Monrovia
 2 Repair Order No. 408378 for washout and repair turbo
 3 coolant return line.        Def.’s MIL #2 at 2:1-11.
 4       1.     Song-Beverly Claim
 5       Section 1793.2(d)(2) of the California Civil Code
 6 provides:
 7       If the manufacturer or its representative in
         this state is unable to service or repair a new
 8       motor vehicle, as that term is defined in
         paragraph  (2) of subdivision (e) of Section
 9       1793.22,1 to conform to the applicable express
         warranties   after   a  reasonable   number   of
10       attempts, the manufacturer shall either promptly
         replace the new motor vehicle in accordance with
11       subparagraph (A) or promptly make restitution to
         the buyer in accordance with subparagraph (B).
12
13 “The statute does not require the manufacturer to make
14 restitution or replace a vehicle if it has had only one
15 opportunity to repair that vehicle.”           Silvio v. Ford
16 Motor Co., 135 Cal. Rptr. 2d 846, 847 (Cal. Ct. App.
17 2003).      Each repair visit is a “repair opportunity” for
18 purposes of the Song-Beverly Act.          Oregel v. American
19 Isuzu Motors, Inc., 109 Cal. Rptr. 2d 583, 589-590
20 (Cal. Ct. App. 2001).        However, “the plain language of
21 § 1793.2(d)(2) is not so narrow as to apply only to
22 discrete defects; it also applies to related defects.”
23 Shamilian v. BMW of North America, LLC, No. CV 16-6020
24 DSF (JPRx), 2017 WL 7156245, at *1 (C.D. Cal. Sept. 18,
25
26
         1
             Section 1793.22(e)(2) defines a “new motor vehicle” as “a
27 new motor vehicle that is bought or used primarily for personal,
   family, or household purposes . . . or other motor vehicle sold
28 with a manufacturer’s new car warranty.”
                                     10
 1 2017) (internal citation omitted) (under a federal
 2 statute similar to Song-Beverly, “[a] warrantor does
 3 not receive a ‘reasonable number of attempts’ to fix
 4 each discrete defect; it receives ‘a reasonable number
 5 of attempts’ to fix the underlying defects and any
 6 manifestation of that defect”).     Here, Plaintiffs agree
 7 with Defendant that any defect presented to Defendant
 8 only one time would not be actionable, but, Plaintiffs
 9 argue that the evidence at issue concerns potential
10 symptoms of a defect, and that seemingly unrelated
11 symptoms can have the same underlying cause.
12     The Court finds Plaintiffs’ arguments persuasive.
13 There is “no reason that a ‘nonconformity’ may not
14 include an entire complex of related conditions.”
15 Robertson v. Fleetwood Travel Trailers of California,
16 Inc., 50 Cal. Rptr. 3d 731, 743 n.11 (Cal. Ct. App.
17 2006).     “Issues of the existence and nature of an
18 alleged nonconformity are questions of fact for the
19 jury.”     Id. at 743 n. 12.   Plaintiffs allege that they
20 experienced concerns with the Subject Vehicle
21 including, but not limited to, recurrent coolant leaks
22 and malfunction of the iDrive system.     Compl. ¶ 8, ECF
23 No. 1-2.     BMW of Monrovia Repair Order Nos. 402656 and
24 408374 include complaints relating to the turbo coolant
25 feed and return lines, and the iDrive screen.     Whether
26 these complaints have the same underlying cause or
27 relate to the same overarching defects identified in
28 prior or subsequent complaints is a question of fact,
                                  11
 1 and Defendant’s arguments are ones for the jury, not
 2 for this Court on a motion in limine.           See Self v. FCA
 3 US LLC, No. 1:17-cv-01107-LJO-SKO, 2018 WL 5999613, at
 4 *5-6 (E.D. Cal. Nov. 15, 2018) (denying a MIL to
 5 exclude evidence of single repair attempts for isolated
 6 issues as a question of fact for the jury).
 7        However, there are complaints that are seemingly
 8 unrelated to any prior or subsequent complaint, namely
 9 the issues of the trunk lid not closing and the repair
10 wheel (discussed in BMW of Monrovia Repair Order Nos.
11 402656, 406423).       Plaintiffs did not oppose the
12 exclusion of this evidence.           Plaintiffs also complained
13 of a lag in acceleration between gears that is
14 unrelated to other complaints and dismissed as user
15 error.2     The Court thus GRANTS in part Defendant’s MIL
16 #2 as to any evidence of these three complaints, and
17 the reports shall be redacted accordingly.           The Court
18 DENIES in part Defendant’s MIL #2 as to all other
19 complaints in the Repair Orders that may be relevant to
20 prior or subsequent complaints as a question of fact
21 for the jury to decide.        See Shamilian v. BMW of North
22 America, LLC, 2017 WL 7156245 (C.D. Cal. Sept. 18,
23 2017) (granting in part MIL as to defects unrelated to
24 any prior or subsequent defect and denying in part MIL
25
          2
26          Plaintiff Auguste admitted he was incorrectly testing the
     power, which was causing the purported lag issue, and that when
27   he properly tested the power he did not experience such an issue.
     Declaration of Monica N. Hernandez (“Hernandez Decl.”) ¶ 5, ECF
28   No. 79-1; id., Ex. D, Auguste Dep. 36:14-37:14, ECF No. 79-5.
                                    12
 1 as to defects related to prior or subsequent defects
 2 because they are relevant to whether the defendant was
 3 afforded a “reasonable number of attempts”).
 4      Finally, as to McKenna BMW Repair Order Nos.
 5 278459, 289119, and 301305—for “routine
 6 maintenance”—Plaintiffs argue that these are relevant
 7 to rebut Defendant’s affirmative defenses of third-
 8 party causation, unauthorized or unreasonable use, and
 9 conduct voiding warranty as evidence of proper
10 maintenance by Plaintiffs.     Defendant actually
11 identified these three repair orders as evidence it
12 plans to rely on to establish these three defenses in
13 the Final Pretrial Conference Order.       See FPTC Order
14 9:5-7; 10:4-18, 11:2-17, ECF No. 75.       While routine
15 maintenance is not a repair attempt for purposes of the
16 express warranty claim under § 1793.2, to the extent
17 Defendant attempts to argue poor maintenance by
18 Plaintiffs in support of any of those defenses, these
19 repair orders are relevant.        As such, the Court DENIES
20 in part Defendant’s MIL #2 as to the three McKenna BMW
21 Repair Orders for routine maintenance (Nos. 278459,
22 289119, 301305).
23 2.   Breach of Implied Warranty Claim
24      Plaintiffs argue that the above referenced repair
25 orders are also relevant for their claim for breach of
26 implied warranty under Cal. Civ. Code § 1791.1, for
27 which it is not even required that the manufacturer
28 have one opportunity to fix the vehicle.        See Mocek v.
                                 13
 1 Alfa Leisure, Inc., 7 Cal. Rptr. 3d 546, 547 (Cal. Ct.
 2 App. 2003).      However, section 1791.1 only applies to
 3 “consumer goods,” defined as “any new product or part
 4 thereof,” thus excluding used vehicles.3          See Cal. Civ.
 5 Code § 1791.1(a); Leber v. DKD of Davis, Inc., 187 Cal.
 6 Rptr. 3d 731 (Cal. Ct. App. 2015) (holding that a used
 7 truck was not “new” as required to trigger implied
 8 warranties of merchantability and fitness under the
 9 Song-Beverly Act).
10        Where the sale of used goods are at issue, as in
11 here, an implied warranty of merchantability “shall be
12 coextensive in duration with an express warranty which
13 accompanies the consumer goods . . . but in no event
14 shall such implied warrant[y] have a duration of less
15 than 30 days nor more than three months following the
16 sale of used consumer goods to a retail buyer.”            Cal.
17 Civ. Code § 1795.5(c).       Thus, to recover under an
18 implied warranty theory Plaintiffs are limited to
19 nonconformities occurring within three months from
20 April 18, 2015, when Plaintiffs entered into the lease.
21 As Defendant points out, the earliest repair order is
22 dated October 20, 2015, more than six months after
23
          3
          There is a definition of “new motor vehicle” in section
24 1793.22(e) that includes “other motor vehicle[s] sold with a
25 manufacturer’s new car warranty.” However, section 1793.22
     specifically states that this definition only applies to section
26   1793.2(d) for express warranties, and does not apply to implied
     warranties. See, e.g., Victorino v. FCA US LLC, 326 F.R.D., 326
27   F.R.D. 282, 301 (S.D. Cal. 2018) (listing California state
     appellate decisions holding that this definition only applies to
28   express warranties).
                                    14
 1 Plaintiffs leased the vehicle.     Consequently, the Court
 2 GRANTS in part Defendant’s MIL #2 to exclude any
 3 evidence in support of Plaintiffs’ breach of implied
 4 warranty claim of nonconformities occurring outside the
 5 three-month period.
 6 E.   Defendant’s MIL #3 is GRANTED
 7      In Defendant’s MIL #3, Defendant moves to exclude
 8 any and all evidence, references to evidence,
 9 testimony, or arguments regarding alleged concerns,
10 defects, or nonconformities that were never presented
11 to an authorized repair facility.     Defendant provides
12 the example that Plaintiff Auguste testified that
13 various lights inside the Subject Vehicle were
14 “constantly blinking” and bells were ringing, allegedly
15 because of a malfunction in the pedestrian detection,
16 night vision, and brake sensor, yet never presented the
17 Vehicle to address these issues.     Def.’s Reply ISO
18 Def.’s MIL #3 2:23-3:2.    Defendant’s MIL #3 is based on
19 Fed. R. Evid. 401, 402, and 403, that such evidence is
20 irrelevant and will confuse the issues, mislead the
21 jury, cause unfair prejudice, and waste time.
22      Defendant is correct that the Song-Beverly Act
23 requires as its second element that a vehicle be
24 presented to an authorized representative of the
25 manufacturer for repair.    Cal. Civ. Code § 1793.2.    As
26 such, the Court GRANTS Defendant’s MIL #3 as to any
27 evidence of nonconformities never presented in support
28 of Plaintiffs’ claim under section 1793.2.
                                15
 1      Plaintiffs put forth the same argument as they did
 2 in response to Defendant’s MIL #2, that this objection
 3 ignores their breach of implied warranty of
 4 merchantability claim under Cal. Civ. Code § 1791.1.
 5 For the same reasons articulated above as to
 6 Defendant’s MIL #2, the Court GRANTS Defendant’s MIL #3
 7 to exclude any evidence in support of Plaintiffs’
 8 implied breach of warranty claim of nonconformities
 9 never presented that occurred outside the three-month
10 period.
11 F.   Defendant’s MIL #4 is DENIED
12      In Defendant’s MIL #4, Defendant moves to exclude
13 expert or legal opinions by Plaintiffs and their lay
14 witnesses that the use, value, or safety of the Subject
15 Vehicle has been substantially impaired.
16      The analysis of substantial impairment is an
17 objective one as determined “within the specific
18 circumstances of the buyer.”     Lundy v. Ford Motor Co.,
19 104 Cal. Rptr. 2d 545 (Cal. Ct. App. 2001); Schreidel
20 v. American Honda Motor Co., 40 Cal. Rptr. 2d 576 (Cal.
21 Ct. App. 1995).   As the lessors of the Subject Vehicle,
22 Plaintiffs can give proper lay opinion about the value
23 of the vehicle.   See Universal Pictures Co. v. Harold
24 Lloyd Corp., 162 F.2d 354, 369 (9th Cir. 1947) (“The
25 owner of personal property may always testify to its
26 value.”).   Case law indicates that a lay person is also
27 qualified to testify about substantial impairment:
28 “This definition is nothing more than a means of
                               16
 1 describing what the average person would understand to
 2 be a defect.”      Ibrahim v. Ford Motor Co., 263 Cal.
 3 Rptr. 64 (Cal. Ct. App. 1989).         Assuming Plaintiffs
 4 stay within the proper framework of Federal Rule of
 5 Evidence 701, they are entitled to testify to the
 6 objective uses and qualities of the vehicle and offer
 7 an objective assessment.        As such, the Court DENIES
 8 Defendant’s MIL #4.
 9 G.     Defendant’s MIL #5 is DENIED as MOOT
10        In Defendant’s MIL #5, Defendant moves to exclude
11 Plaintiffs’ expert Randall Bounds.          However, Plaintiffs
12 amended their Witness List to no longer include Randall
13 Bounds.4     See Pls.’ Amended Witness List, ECF No. 67.
14 As such, the Court DENIES Defendant’s MIL #5 as MOOT.
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23
24        4
            Defendant points out the Amended Witness List still
25   references Mr. Bounds, however it appears to be a mistake.
     Listed as Plaintiffs’ second witness is Dan Calef, but next to
26   his name Plaintiffs wrote, likely erroneously, “Mr. Bounds is
     Plaintiffs’ designated expert witness.” Mr. Bounds was listed on
27   the previous witness list, and significantly his name is not
     listed elsewhere on the amended list so the Court would assume
28   Plaintiffs only intend to call Dan Calef as their expert witness.
                                    17
 1                     III. CONCLUSION
 2     For the foregoing reasons, the Court: DENIES
 3 Plaintiffs’ MIL #1 [59]; DENIES Plaintiffs’ MIL #2
 4 [60]; DENIES Defendant’s MIL #1 [62]; GRANTS in part
 5 and DENIES in part Defendant’s MIL #2 [63]; GRANTS
 6 Defendant’s MIL #3 [64]; DENIES Defendant’s MIL #4
 7 [65]; and DENIES as MOOT Defendant’s MIL #5 [66].
 8
 9 IT IS SO ORDERED.
10
11 DATED: March 14, 2019       s/ RONALD S.W. LEW
                                HONORABLE RONALD S.W. LEW
12                              Senior U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              18
